By the Court.
1. This complaint is in the form prescribed by St. 1855, c. 397, and sufficiently avers that the defendant kept the liquors with intent to sell them contrary to law, by alleging that the defendant was not authorized to sell them in this commonwealth for any purpose whatever under the statute of 1855, c. 315. This excludes any possible legal authority in the defendant to sell liquors in this commonwealth, inasmuch as any authority to sell liquors could be derived only from that statute.
3. The second section of St. 1838, c. 147, authorizing the justice of “ any police court,” except in Boston, to appoint a clerk, is a general provision, intended to enable the justices of such courts, then or thereafter to be established, to appoint a clerk whenever the amount of their business should require it

Exceptions overruled.